               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                      )
                                              )
                                              )     Case No. 2:09CR00003
                                              )
v.                                            )     OPINION AND ORDER
                                              )
AMELIA TURNER,                                )     By: James P. Jones
                                              )     United States District Judge
                 Defendant.                   )

      Amelia Turner, Pro Se Defendant.

      Defendant Amelia Turner, a federal inmate proceeding pro se, has filed a

document entitled “Motion Requesting Time Served Pursuant to 18 U.S.C. §

3582(c)(1)(A).” The motion will be denied.

      Turner pleaded guilty before this court, pursuant to a written Plea

Agreement, to conspiracy to possess with intent to distribute oxycodone and using

or carrying a firearm during and in relation to, and possessing a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c). I

sentenced Turner to 135 months on the drug offense and 60 months on the firearm

offense, to run consecutive to the drug sentence. Judgment was entered on October

28, 2009. Turner did not appeal.

      In 2013 Turner submitted a motion which the court construed, with her

consent, as a motion to vacate her sentence under 28 U.S.C. § 2255. I found that
her motion was untimely and it was dismissed.      Order, Apr. 29, 2013, ECF No.

86.

        While Turner relies on § 3582(c)(1)(A) and also mentions the First Step Act

of 2018, she alleges no facts that would allow the court to reduce her sentence

under those provisions of law. She also contends that she was not guilty of her §

924(c) crime, but the court has no power to consider such an argument at this late

date.

        For these reasons, it is ORDERED that the defendant’s motion, ECF No.

104, is DENIED.


                                             ENTER: July 23, 2019

                                             /s/ James P. Jones
                                             United States District Judge
